Docket No. 108109.


                              IN THE
                       SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. ISAAC
                ALCOZER, Appellant.

                   Opinion filed March 24, 2011.



   CHIEF JUSTICE KILBRIDE delivered the judgment of the court,
with opinion.
   Justices Freeman, Thomas, Garman, Karmeier, Burke, and Theis
concurred in the judgment and opinion.



                              OPINION

    At issue in this appeal is the constitutionality of section 22–105 of
the Code of Civil Procedure (Code) (735 ILCS 5/22–105 (West
2006)), providing for imposition of fees and costs upon summary
dismissal of a postconviction petition summarily dismissed as frivolous
or patently without merit pursuant to section 122–2.1 of the Post-
Conviction Hearing Act (Act) (725 ILCS 5/122–2.1 (West 2006)).
Petitioner, Isaac Alcozer, contends that section 22–105 violates his
rights to due process and equal protection.
    Upon summarily dismissing Alcozer’s pro se petition for
postconviction relief, the circuit court of Cook County imposed fees
and costs. Alcozer appealed only the order imposing fees and costs.
The appellate court affirmed, but modified the costs and fees. No.
1–07–2092 (unpublished order under Supreme Court Rule 23). We
allowed Alcozer’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
Feb. 26, 2010). We affirm the judgment of the appellate court.

                            I. BACKGROUND
     Alcozer was convicted of first degree murder following a bench
trial and sentenced to 25 years of imprisonment on the murder charge,
with an additional 25 years for personally discharging the firearm that
caused the victim’s death. The appellate court affirmed Alcozer’s
conviction and sentence on direct appeal. People v. Alcozer, No.
1–04–0806 (2005) (unpublished order under Supreme Court Rule 23).
     On April 19, 2007, Alcozer filed a pro se postconviction petition.
In his pro se postconviction petition, Alcozer presented two
arguments: (1) that he was illegally arrested and his pretrial motion to
quash arrest should have been granted; and (2) that he received
ineffective assistance of trial counsel because counsel failed to
continue challenging the legality of his arrest.
     On June 21, 2007, the trial court summarily dismissed Alcozer’s
pro se postconviction petition, finding that Alcozer failed to raise the
claims on direct appeal and that res judicata prevented consideration
of Alcozer’s postconviction claims. The trial court’s order concluded
that “the issues raised and presented by [Alcozer] are frivolous and
patently without merit.” In addition to dismissing Alcozer’s petition,
the trial court ordered that Alcozer pay a total of $359 in costs and
fees, pursuant to section 22–105 of the Code (735 ILCS 5/22–105
(West 2006)). The order imposing fees and costs found:
         “[Alcozer’s petition for postconviction relief] was entirely
         frivolous in that: 1. it lacks an arguable basis in law or in fact;
         and 2. the claims, defenses, and other legal contentions therein
         are not warranted by existing law or by a nonfrivolous
         argument for the extension, modification, or reversal of
         existing law or the establishment of new law.”
     On appeal, Alcozer challenged the assessment of costs and fees,
as well as their constitutionality. The appellate court affirmed the trial
court’s imposition of costs and fees, but adjusted the total due to
$105. No. 1–07–2092 (unpublished order under Supreme Court Rule
23.)

                                    -2-
                             II. ANALYSIS
     In this appeal, Alcozer argues that section 22–105 of the Code
violates the due process and equal protection clauses of the United
States and Illinois constitutions. He contends that section 22–105 is
unconstitutional as applied to him and other prisoners who file initial
petitions for postconviction relief because it is a pecuniary punishment
that “acts as a financial interposition between an indigent petitioner
and his right to the courts.” In the alternative, Alcozer submits that
this court need not consider his constitutional argument if section
22–105 is construed as not requiring the imposition of a monetary
penalty every time an indigent prisoner’s pro se postconviction
petition is summarily dismissed.
     The State argues that section 22–105 is constitutional because it
is rationally designed to serve a legitimate government purpose, “to
discourage prisoners from filing frivolous pleadings and recoup some
of the systemic costs generated by the filing of such pleadings.” The
State contends that Alcozer forfeited his alternative argument by not
specifically raising the issue in his petition for leave to appeal or
before the appellate court. See People v. McCarty, 223 Ill. 2d 109,
122 (2006) (the failure to raise an issue in a petition for leave to
appeal results in the forfeiture of that issue); People v. Robinson, 223
Ill. 2d 165, 174-75 (2006) (dismissing appeal where the only claim the
defendant argued in his brief was not raised in his petition for leave to
appeal or before the appellate court).
     Alcozer responds to the State’s forfeiture argument that his
petition for leave to appeal properly raised the issue by arguing that:
         “[I]n People v. Brown, No. 106243 (petition for leave to
         appeal allowed, March 29, 2008), this Court will decide
         whether ‘frivolous’ means the same in section 22–105(b)(1) of
         the Code of Civil Procedure and section 122–2.1 of the Post-
         Conviction Hearing Act.”
Alcozer states that his petition for leave to appeal asked this court to
hold his case in abeyance for resolution of Brown, as it may be
dispositive of the issues raised in Alcozer’s case. Ultimately, this court
declined to consider the construction of section 22–105 in Brown
because the fees and costs were vacated and, thus, construction of
section 22–105 was no longer an issue. See People v. Brown, 236 Ill.


                                   -3-
2d 175, 182 (2010).
     We reject the State’s argument that Alcozer has forfeited this
argument by failing to raise it in his petition for leave to appeal. There
is no question that a determination of whether “frivolous” means the
same in section 22–105(b)(1) of the Code and section 122–2.1 of the
Post-Conviction Hearing Act was raised in Alcozer’s petition for leave
to appeal. Additionally, even “[w]hen an issue is not specifically
mentioned in a party’s petition for leave to appeal, but it is
‘inextricably intertwined’ with other matters properly before the court,
review is appropriate.” People v. Becker, 239 Ill. 2d 215, 239 (2010)
(quoting People v. McKown, 236 Ill. 2d 278, 310 (2010)). Further, it
is clear that the constitutional issues raised by Alcozer depend upon
construction of section 22–105. It is well settled that courts should
avoid constitutional questions when a case may be decided on other
grounds. Beahringer v. Page, 204 Ill. 2d 363, 370 (2003).
     Interpretation of section 22–105 is inextricably intertwined with
the constitutional issues presented in this appeal and, accordingly,
review is appropriate. People v. McKown, 236 Ill. 2d 278, 310 (2010).
Moreover, Alcozer’s argument requires interpretation of the statute
directly related to his constitutional challenge, and we find that this
issue has not been forfeited. See McCarty, 223 Ill. 2d at 123 (an
argument on the interpretation of a statute directly related to a
constitutional challenge is not forfeited).


                      A. Statutory Interpretation
    We now consider Alcozer’s argument that section 22–105 does
not require a monetary penalty be imposed every time an indigent
prisoner’s postconviction petition is summarily dismissed. This issue
requires us to construe section 22–105 to ascertain the meaning of
“frivolous.” Issues of statutory construction involve questions of law
and are subject to de novo review. People v. Howard, 228 Ill. 2d 428,
432 (2008). The fundamental rule of statutory construction is to
ascertain and give effect to the legislature’s intent. People v. Blair,
215 Ill. 2d 427, 442 (2005). The best indication of the legislature’s
intent is the language of the statute, given its plain and ordinary
meaning. Blair, 215 Ill. 2d at 442-43.
    Alcozer argues that section 22–105 uses a different standard for

                                   -4-
determining whether a petition is “frivolous” than the standard for
summary dismissal as “frivolous or *** patently without merit” under
section 122–2.1 of the Post-Conviction Hearing Act. According to
Alcozer, section 22–105 specifically omits any mention of the
“patently without merit” standard of section 122–2.1, and that section
22–105 is only applicable when a prisoner files a “frivolous” pleading.
The State counters that a petition for postconviction relief summarily
dismissed as “frivolous or *** patently without merit” under the Post-
Conviction Hearing Act is also “frivolous” as defined by section
22–105(b) of the Code.
    Section 122–2.1 of the Post-Conviction Hearing Act provides for
the summary dismissal of postconviction petitions “[i]f the court
determines the petition is frivolous or is patently without merit.” 725
ILCS 5/122–2.1 (West 2006). In 1997, the legislature passed Public
Act 90–505 (Pub. Act 90–505, eff. Aug. 19, 1997). Included in this
legislation were provisions on the filing of frivolous lawsuits by
prisoners. Public Act 90–505 added section 22–105 to the Code of
Civil Procedure. See 735 ILCS 5/22–105 (West 2006). At the time
Alcozer filed his petition for postconviction relief, section 22–105 of
the Code provided:
       “Frivolous lawsuits filed by prisoners.
            (a) If a prisoner confined in an Illinois Department of
       Corrections facility files a pleading, motion, or other filing
       which purports to be a legal document in a case seeking post-
       conviction relief under Article 122 of the Code of Criminal
       Procedure of 1963, pursuant to Section 116–3 of the Code of
       Criminal Procedure of 1963, in a habeas corpus action under
       Article X of this Code, in a claim under the Court of Claims
       Act, or in another action against the State, the Illinois
       Department of Corrections, or the Prisoner Review Board, or
       against any of their officers or employees and the Court makes
       a specific finding that the pleading, motion, or other filing
       which purports to be a legal document filed by the prisoner is
       frivolous, the prisoner is responsible for the full payment of
       filing fees and actual court costs.
          On filing the action or proceeding the court shall assess
       and, when funds exist, collect as a partial payment of any

                                 -5-
court costs required by law, a first time payment of 50% of the
average monthly balance of the prisoner’s trust fund account
for the past 6 months. Thereafter 50% of all deposits into the
prisoner’s individual account under Sections 3–4–3 and
3–12–5 of the Unified Code of Corrections administered by
the Illinois Department of Corrections shall be withheld until
the actual court costs are collected in full. The Department of
Corrections shall forward any moneys withheld to the court of
jurisdiction. If a prisoner is released before the full costs are
collected, the Department of Corrections shall forward the
amount of costs collected through the date of release. The
court of jurisdiction is responsible for sending the Department
of Corrections a copy of the order mandating the amount of
court fees to be paid. Nothing in this Section prohibits an
applicant from filing an action or proceeding if the applicant
is unable to pay the court costs.
     (b) In this Section, ‘frivolous’ means that a pleading,
motion, or other filing which purports to be a legal document
filed by a prisoner in his or her lawsuit meets any or all of the
following criteria:
        (1) it lacks an arguable basis either in law or in fact;
       (2) it is being presented for any improper purpose,
    such as to harass or to cause unnecessary delay or
    needless increase in the cost of litigation;
        (3) the claims, defenses, and other legal contentions
    therein are not warranted by existing law or by a
    nonfrivolous argument for the extension, modification, or
    reversal of existing law or the establishment of new law;
        (4) the allegations and other factual contentions do not
    have evidentiary support or, if specifically so identified are
    not likely to have evidentiary support after a reasonable
    opportunity for further investigation or discovery; or
        (5) the denials of factual contentions are not warranted
    on the evidence, or if specifically so identified, are not
    reasonably based on a lack of information or belief.” 735



                           -6-
            ILCS 5/22–105 (West 2006).1
    Section 22–105(b) specifically provides for the definition of a
“frivolous” lawsuit. Section 122–1.2 of the Post-Conviction Hearing
Act does not provide a definition of “frivolous or *** patently without
merit.” However, in People v. Boclair, 202 Ill. 2d 89 (2002), this
court examined the meaning of “frivolous or *** patently without
merit” in section 122–2.1 and looked to dictionary definitions:
        “ ‘Frivolous’ has been defined as ‘of little weight or
        importance: having no basis in law or fact.’ Webster’s Third
        New International Dictionary 913 (1993); Black’s Law
        Dictionary 677 (7th ed. 1999); accord Anders v. California,
        386 U.S. 738, 744, 18 L. Ed. 2d 493, 498, 87 S. Ct. 1396,
        1400 (1967) (legal points ‘arguable on their merits’ are not
        frivolous). ‘[P]atently’ means ‘CLEARLY, OBVIOUSLY,
        PLAINLY.’ Webster’s Third New International Dictionary
        1654 (1993); Black’s Law Dictionary 1147 (7th ed. 1999).
        ‘[M]erit’ means ‘legal significance, standing, or importance.’
        Webster’s Third New International Dictionary 1414 (1993);
        Black’s Law Dictionary 1003 (7th ed. 1999).” Boclair, 202
Ill. 2d at 101.
In Blair, this court relied on the definition of “frivolous or ***
patently without merit” set forth in Boclair in concluding that
“ ‘frivolous or *** patently without merit’ may be defined as having
no basis in law or fact and obviously without legal significance.” Blair,
215 Ill. 2d at 445.
    More recently, in People v. Hodges, 234 Ill. 2d 1, 11 (2009), this
court noted that “[n]either ‘frivolous’ nor ‘patently without merit’ is
defined in the [Post-Conviction Hearing] Act.” Hodges looked to
Boclair, where this court cited Anders in defining “frivolous.” Hodges
recognized that “[u]nder Anders, ‘legal points arguable on their
merits’ are ‘not frivolous.’ ” Hodges, 234 Ill. 2d at 11. Hodges further
explained that Illinois law has used this definition in other contexts and


   1
    Public Act 95–424, §5, effective January 1, 2008, amended subsection
(a) by inserting “or a second or subsequent petition for relief from judgment
under Section 2–1401 of the Code.”

                                    -7-
specifically cited to section 22–105(b) “defining frivolous pleading as
one which ‘lacks an arguable basis either in law or in fact’ ” and to
Supreme Court Rule 137 (Ill. S. Ct. R. 137 (eff. Feb. 1, 1994))
providing for sanctions aimed at deterring frivolous suits or pleadings
“ ‘without any basis in law.’ ”
    Based on our case law defining “frivolous or *** patently without
merit” as “having no basis in law or fact and obviously without legal
significance,” we determine that the definition of “frivolous or ***
patently without merit” under section 122–2.1 of the Post-Conviction
Hearing Act is included in the statutory definition of a “frivolous”
lawsuit in section 22–105(b). Thus, a postconviction petition
summarily dismissed as frivolous or patently without merit under
section 122–2.1 of the Post-Conviction Hearing Act is subject to
imposition of fees and costs under section 22–105(b) of the Code.
    Alcozer argues that his postconviction petition was summarily
dismissed based on the procedural defects of forfeiture and res
judicata and that procedural defects cannot be deemed frivolous or
patently without merit. We reject this argument. In Blair, this court
specifically ruled that postconviction petitions dismissed on principles
of forfeiture or res judicata are, necessarily, both frivolous and
patently without merit. Blair, 215 Ill. 2d at 445. Blair explained:
       “[T]he legislature intended that the phrase ‘frivolous or ***
       patently without merit’ encompasses res judicata and
       forfeiture. Determinations of res judicata and forfeiture are
       inherently legal determinations which may bar relief under the
       Act. Thus, an otherwise meritorious claim has no basis in law
       if res judicata or forfeiture bar the claim. The legal component
       is therefore consistent with ‘frivolous’ defined as ‘of little
       weight or importance: having no basis in law or fact.’
       (Emphasis added.) Webster’s Third New International
       Dictionary 913 (1993); Black’s Law Dictionary 677 (7th ed.
       1999); accord Anders v. California, 386 U.S. 738, 744, 18 L.
       Ed. 2d 493, 498, 87 S. Ct. 1396, 1400 (1967) (legal points
       ‘arguable on their merits’ are not frivolous). It is also
       consistent with a clear, obvious, or plain lack of ‘merit,’
       meaning without ‘legal significance, standing, or importance.’
       (Emphasis added.) Webster’s Third New International


                                  -8-
       Dictionary 1414 (1993). Black’s Law Dictionary 1003 (7th
       ed. 1999). Thus, where res judicata and forfeiture preclude a
       defendant from obtaining relief, such a claim is necessarily
       ‘frivolous’ or ‘patently without merit.’ ” (Emphasis in
       original.) Blair, 215 Ill. 2d at 445.
    Thus, upon determining that a postconviction petition dismissed
as “frivolous or *** patently without merit” meets the definition of a
“frivolous” lawsuit under section 22–105 of the Code, we now turn
to Alcozer’s constitutional arguments.


           B. Whether Section 22–105 Is Constitutional
    Alcozer contends that section 22–105 violates his rights to both
due process and equal protection under the law by placing a financial
consideration between him and his statutory right to file an initial
postconviction petition and by targeting him as a “prisoner” to the
exclusion of nonincarcerated petitioners. The State counters that
section 22–105 is constitutional because the General Assembly
rationally designed it to serve a legitimate government purpose: to
discourage prisoners from filing frivolous pleadings and recoup some
of the costs generated by the filing of frivolous pleadings.
    We review the constitutionality of a statute de novo. People v.
Malchow, 193 Ill. 2d 413, 418 (2000). “Legislative enactments enjoy
a strong presumption of constitutionality, and the burden rests upon
the challenger to demonstrate the invalidity of a particular statute.”
Kunkel v. Walton, 179 Ill. 2d 519, 529 (1997). A reviewing court has
the duty to construe a statute to uphold its validity whenever
reasonably possible. People v. Huddleston, 212 Ill. 2d 107, 129
(2004). We now consider Alcozer’s due process argument.


                           1. Due Process
    Alcozer contends that section 22–105 of the Code violates his due
process rights because it unfairly subjects him to pecuniary
punishment for attempting to exercise a state-granted postconviction
remedy, in violation of his due process right of meaningful access to
the courts. The State admits that there is a fundamental constitutional
right of access to the courts, but that this right does not encompass

                                 -9-
the right to litigate without expense and fees.
    The parties do not dispute that “[i]t is now established beyond
doubt that prisoners have a constitutional right of access to the
courts.” Bounds v. Smith, 430 U.S. 817, 821 (1977). Alcozer argues
that section 22–105 violates due process because it interferes with a
prisoner’s fundamental right of access to the courts.
     We reject Alcozer’s basic premise that section 22–105 interferes
with his right to meaningful access to the courts. The language of the
statute belies this argument. The legislature made clear in section
22–105(a) that “[n]othing in this Section prohibits an applicant from
filing an action or proceeding if the applicant is unable to pay the
court costs” (735 ILCS 5/22–105(a) (West 2006)). In People v.
Conick, 232 Ill. 2d 132, 141 (2008), this court recognized that the
General Assembly enacted section 22–105 “to curb the large number
of frivolous collateral pleadings filed by prisoners which adversely
affect the efficient administration of justice, and to compensate the
courts for the time and expense incurred in processing and disposing
of them.”
    From a plain reading of section 22–105, we determine that the
statute does not impinge upon a prisoner’s fundamental right to access
to the courts because fees are assessed only after a legal document is
found to be frivolous. At most, the statute only affects a prisoner’s
right to file frivolous legal documents without being responsible for
the costs, but does not prohibit prisoners from exercising their right
to petition for postconviction relief. We therefore reject Alcozer’s
argument that section 22–105 violates due process and it burdens a
prisoner’s fundamental right of access to the courts.
    Alcozer also argues that section 22–105 violates due process
when applied to first-time pro se petitioners for postconviction relief.
As this court has recognized, the purpose of section 22–105 is to
compensate courts for some of the expense incurred in adjudicating
frivolous petitions for postconviction relief, whether initial or
successive. People v. Conick, 232 Ill. 2d 132, 141 (2008). In Conick,
this court stated:
       “For the purposes of section 22–105, the status of the petition
       as either original or successive is not significant. [Citation.]
       The trial court must still examine every request for

                                 -10-
        postconviction relief whether it be an initial petition subject to
        review under the ‘gist’ standard [citation] or a proffered
        successive petition subject to the more exacting cause and
        prejudice standard [citation].” Conick, 232 Ill. 2d at 141-42.
    Section 22–105 does not impinge upon any prisoner’s right to file
a postconviction petition, whether the prisoner is a pro se first-time
petitioner or a successive petitioner. Accordingly, we reject Alcozer’s
argument that section 22–105 violates due process as applied to first-
time pro se petitioners for postconviction relief.
    We also reject Alcozer’s argument that section 22–105 violates
due process because it lacks a mens rea component and its application
is not limited to petitions filed by prisoners who know their claims are
frivolous. Alcozer fails to explain how the lack of a mens rea
component interferes with his right of access to the courts or how this
argument is in any way related to his due process argument.
    Under the plain language of the statute, section 22–105 does not
restrict a prisoner’s meaningful access to the courts. Accordingly, we
conclude there is no due process violation based on restriction of
court access. We now consider whether section 22–105 violates equal
protection.


                          2. Equal Protection
    Alcozer argues that section 22–105 violates equal protection on
its face because it treats prisoners who file frivolous pleadings
differently from nonincarcerated persons who file frivolous pleadings.
The State contends that section 22–105 is rationally related to the
state’s interest in maintaining the efficiency of our legal system and
that there is a reasonable basis for distinguishing between prisoners
and others seeking similar relief.
        Constitutional challenges to statutes under due process and
equal protection require the same essential analysis. People v.
Kimbrough, 163 Ill. 2d 231, 242 (1994) (“Although expressed in
slightly different language, the standards used to determine the
constitutionality of a statute under the due process and equal
protection clauses are identical.”). It is the nature of the right affected
that dictates the level of scrutiny we employ in determining whether

                                   -11-
the statute meets constitutional requirements. Napleton v. Village of
Hinsdale, 229 Ill. 2d 296, 307 (2008). If the challenged statute
implicates a fundamental right or discriminates based on a suspect
classification of race or national origin, the court subjects the statute
to “strict scrutiny” analysis and will uphold the statute only if it is
narrowly tailored to serve a compelling State interest. People v.
Shephard, 152 Ill. 2d 489, 500 (1992); People v. Cornelius, 213 Ill.
2d 178, 204 (2004); Napleton, 229 Ill. 2d at 307. Under an equal
protection analysis, suspect classifications are based on race or
national origin. People v. Botruff, 212 Ill. 2d 166, 176-77 (2004).
     If the statute does not affect a fundamental constitutional right or
involve a suspect classification, the rational basis test applies,
requiring the statute bear a rational relationship to the purpose the
legislature intended to achieve by enacting it. Shephard, 152 Ill. 2d at
500. Additionally, “[a] third tier of constitutional scrutiny lies between
deferential rational basis review and strict scrutiny, and is known as
intermediate scrutiny,” and has been applied to review classifications
based on gender, illegitimacy, and those classifications that cause
“certain content-neutral, incidental burdens to speech.” Napleton, 229
Ill. 2d at 308. “To withstand intermediate scrutiny, the legislative
enactment must be substantially related to an important governmental
interest.” Napleton, 229 Ill. 2d at 308.
    Prisoners are not a suspect class. Where, as here, the legislation
does not discriminate against a suspect class, the rational basis test
applies. Cornelius, 213 Ill. 2d at 203-04. A statutory classification
meets the rational basis requirement if it the legislation is “rationally
related to a legitimate State goal.” Shephard, 152 Ill. 2d at 500. If any
set of facts can reasonably be conceived to justify the challenged
legislation, the court must uphold its constitutionality. Botruff, 212 Ill.
2d at 177. Whether a rational basis exists for a classification is a
question of law reviewed de novo. In re A.A., 181 Ill. 2d 32, 38
(1998).
    Alcozer relies on Rinaldi v. Yeager, 384 U.S. 305 (1966), in
arguing that section 22–105 fails under a rational basis review. In
Rinaldi, the Supreme Court struck down a New Jersey law requiring
incarcerated individuals to reimburse the costs of their transcripts
upon denial of appellate relief. The Supreme Court explained that


                                   -12-
“[t]here is no defensible interest served by focusing on th[e]
distinction [between incarcerated and nonincarcerated appellants] as
a classifying feature in a reimbursement statute, since it bears no
relationship whatever to the purpose of the repayment provision.”
Rinaldi, 384 U.S. at 309. The Court observed that the New Jersey law
did not similarly burden “a man who has received a suspended
sentence or been placed on probation, regardless of how high his
subsequent earnings may be,” nor did the law require “repayment at
all from an unsuccessful appellant who has been sentenced only to pay
a fine.” Rinaldi, 384 U.S. at 308. Further, Rinaldi recognized that
once a state establishes avenues of appellate review, those “avenues
must be kept free of unreasoned distinctions that can only impede
open and equal access to the courts.” Rinaldi, 384 U.S. at 310. In
other words, any financial burden tied to the avenues of appellate
review must be applied with an “even hand.” Rinaldi, 384 U.S. at 311.
     The Supreme Court has consistently and repeatedly recognized
that when states provide for appellate or collateral review of criminal
convictions, they may not discriminate on the basis of poverty. See
Griffin v. Illinois, 351 U.S. 12 (1956) (requiring a free transcript, or
other means of affording effective appellate review, for indigent
defendants seeking to appeal); Burns v. Ohio, 360 U.S. 252 (1959)
(clerk must docket indigent petitioner’s motion for leave to appeal
despite inability to pay filing fee); Smith v. Bennett, 365 U.S. 708
(1961) (once a state grants a postconviction right, inability to pay
filing fee cannot limit its exercise); Lane v. Brown, 372 U.S. 477
(1963) (inability to pay for transcript cannot hinder appeal from denial
of petition for writ of error coram nobis); Douglas v. California, 372
U.S. 353 (1963) (finding unconstitutional line between rich and poor
where merits of indigent defendant’s first direct appeal are decided
without benefit of counsel); Long v. District Court, 385 U.S. 192
(1966) (indigent defendant must be allowed free transcript to appeal
denial of habeas relief); Gardner v. California, 393 U.S. 367 (1969)
(indigent defendant must be allowed free transcript of habeas hearing
to facilitate filing new habeas petition in higher court).
    Alcozer argues that, like the statute struck down in Rinaldi,
section 22–105 should be struck down because there is no rational
reason to burden prisoners exclusively when nonincarcerated
individuals might also file for postconviction relief, even when the

                                 -13-
purpose is to deter frivolous appeals. We find Alcozer’s reliance on
Rinaldi and the long line of United States Supreme Court cases
misplaced because section 22–105 is entirely distinguishable from
those statutes found unconstitutional. Rinaldi found that the New
Jersey statute violated equal protection because its classification of
those subject to it was unsupported by reason, in that it financially
burdened many prisoners “whose appeals, though unsuccessful, were
not frivolous, and leaves untouched many whose appeals may have
been frivolous indeed.” Rinaldi, 384 U.S. at 309-10. In contrast to the
statute in Rinaldi, section 22–105 was enacted by the General
Assembly “to stem the tide of frivolous filings by prisoners who have
been convicted and, in most instances, have had their ‘cases’ subjected
to additional forms of appellate review.” Conick, 232 Ill. 2d at 143.
    We determine that section 22–105 withstands the rational basis
test because the imposition of fees and costs following a frivolous
finding of a prisoner’s document is rationally related to the
legislature’s goal of stemming the tide of frivolous filings by prisoners.
See Botruff, 212 Ill. 2d at 177.
    When the challenged legislation can be upheld on any set of facts,
the court must uphold its constitutionality. Botruff, 212 Ill. 2d at 177.
Here, section 22–105 only applies to prisoners who file frivolous
pleadings, a permissible distinction related to the purpose of the
classification to achieve permissible ends. Rinaldi, 384 U.S. at 309.
Accordingly, we hold that section 22–105 does not violate equal
protection of the law.


                          III. CONCLUSION
     We hold that a postconviction petition summarily dismissed
pursuant to section 122–2.1 of the Post-Conviction Hearing Act (725
ILCS 5/122–2.1 (West 2006)) as frivolous or patently without merit
is subject to imposition of fees and costs under section 22–105 of the
Code of Civil Procedure (735 ILCS 5/22–105 (West 2006)), as a
frivolous lawsuit filed by a prisoner. We further hold that section




                                  -14-
22–105 of the Code of Civil Procedure (735 ILCS 5/22–105 (West
2006)) does not violate either due process or equal protection. We
therefore affirm the judgment of the appellate court.


   Appellate court judgment affirmed.




                              -15-